Citation Nr: 9935067	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-45 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a rating greater than 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux, Falls, South Dakota.  

In January 1999, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the RO has 
complied with the Remand directives.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Service-connected asthma is controlled by medication and 
is manifested limited physical activity.  

3.  Pulmonary function tests show that the veteran's FEV-1 is 
103 percent of predicted and his FEV-1/FVC is 85.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
asthma.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic 
Code 6602 (prior to October 1996) and 1999.  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

In regard to the appellant's contention that he is entitled 
to a higher disability rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern"), is not applicable to the 
assignment of an initial rating for disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practive known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
review the medical evidence of record as it pertains to the 
disability at issue from the date of the initial rating 
evaluation.  

In August 1996, the RO granted service connection for asthma 
controlled with medications.  A 10 percent disability 
evaluation was assigned, which became effective in June 1996.  
The RO based its determination on service medical records 
which showed that the veteran experienced chronic asthma and 
the report of a VA examination dated in July 1996.  At the 
examination, the veteran complained of shortness of breath 
after running, or when exposed to certain allergens, or when 
in certain humid climates.  It was noted that the veteran was 
on Prednisone and was using inhalers.  On examination, the 
lungs were clear to auscultation and percussion; there was no 
cough, expectoration or abnormalities in mobility or 
palpation.  The veteran demonstrated normal exercise 
tolerance and good respiratory excursion.  There was no 
wheezing or shortness of breath.  

A VA pulmonary function test dated in November 1997 revealed 
forced expiratory volume in one second (FEV-1) of 96 percent 
predicted and FEV-1 as a percentage of forced vital capacity 
FEV-1/FVC) or 78 percent with daily use of inhalational 
bronchodilatory therapy.  It was noted that the veteran had 
not used his albuterol inhaler the morning of the studies.  
The veteran related that he could not use other medication 
such as Proventil because it gave him broncho spasms.  There 
was no significant causing obstruction.  

Ellsworth AFB hospital records dated in September 1997 and 
March 1998 reflect that the veteran was seen for two flare-
ups of asthma.  In September, subjective complaints included 
chest congestion, tightness in the chest, and coughing.  The 
examiner noted tight chest and wheezing.  The assessment was 
asthma exacerbation.  In March 1998, the veteran was seen for 
cold symptoms.  The symptoms included sore throat, runny 
nose, and head congestion.  It was noted that the veteran saw 
a nurse practitioner 2 to 3 times a year for regular check-
up.  Shortness of breath relieved with inhalers was also 
recorded.  On physical examination, the lungs were clear to 
auscultation.  There was good air exchange.  There was no 
wheezing.  The assessment was upper respiratory 
infection/exacerbation of asthma.  It was noted that the 
veteran had not been on Prednisone since 1998.  The veteran 
was instructed to increase the Albuterol.  

When seen by VA in May 1999, the veteran was noted to be 
using daily inhalational therapy in the form of Azmacort.  He 
also used Albuterol on an as needed basis.  The veteran was 
doing well on the current medical regimen.  The veteran 
walked the mall three times per week for 35 to 40 minutes.  
He used a nebulizer with the Albuterol 2 to 3 times per week.  
Symptoms included dry cough, tight chest, wheezing and 
dyspnea when the asthma is active.  The severity of his 
symptoms is contingent on the season.  The veteran denied 
having any hemoptysis.  His appetite was good and he was 
stable.  It was noted that the veteran experienced shortness 
of breath on exertion such as climbing a steep hill or 
climbing stairs.  He can climb two flights before becoming 
winded.  The veteran related that he does not run because he 
gets short of breath.  It was noted that the veteran had not 
had any severe asthma attacks since 1998 and that he has not 
required emergency room for treatment for at least the last 
six months.  The veteran related that he missed approximately 
six days of work because of asthma symptoms.  At those times, 
the veteran indicated that he was not incapacitated in bed.  
When experiencing increased symptoms, he would not report to 
work on an unscheduled basis.  It was noted that the veteran 
could engage in light activities around his home, but he 
could not mow the lawn or do anything heavy.  It was noted 
that the veteran finished school in cabinet making and that 
he would experience symptoms of dyspnea and tightness if he 
engaged in repeated heavy lifting.  To relieve the 
discomfort, he would rest, use his inhaler, and resume his 
activity.  On physical examination, the veteran was not in 
any acute distress.  An occasional dry cough was noted.  
There was no dyspnea or audible wheezing, clubbing, or 
cyanosis.  The veteran did not use accessory muscles of 
respiration.  The lungs were clear to auscultation.  There 
were no wheezes, rales, or rhonchi.  The examiner noted a 
mild increase in expiratory phase.  A pulmonary function test 
result showed a post bronchodilatory therapy result of 103 
percent predicted for FEV-1 and 85 percent for FEV-1/FEV.  
The examiner noted that the FEV-1 result was the most 
accurate measurement of his lung function.  The diagnosis was 
asthma requiring daily inhaler therapy with albuterol and 
Azmacort.  It was noted that the veteran had not required any 
oral or parenteral steroids in the last year and that he 
demonstrated the symptoms as noted above.  

The VA Schedule of Ratings for diseases of the trachea and 
bronchi has recently been amended, effective October 7, 1996. 
61 Fed. Reg. 46,720 (1996).  Currently, the veteran's 
service-connected asthma is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  In June 1999, the RO increased the 
disability evaluation to 30 percent based on the findings of 
the veteran Ellsworth hospital records and the report of the 
May 1999 VA examination.  That evaluation became effective 
from in October 1996, the effective date of the revised 
evaluation criteria.  
, and a 30 percent evaluation is assigned.

Under the regulations effective after October 7, 1996, a 30 
percent evaluation is assigned where FEV-1 is 56-70 percent 
predicted, or FEV-1/FVC is 56-70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, are required. A 60 percent 
evaluation is warranted where FEV-1 is 40-55 percent 
predicted, or FEV-1/FVC is 40-55 percent, or at least monthly 
visits to a physician are required for care of exacerbation, 
or intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application. Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

A 30 percent rating was warranted under the criteria in 
effect prior to October 7, 1996, if the disability was 
moderate with rather frequent asthmatic attacks (separated by 
only 10-14 days intervals) with moderate dyspnea on exertion 
between attacks. A 60 percent evaluation for asthma was 
warranted if the disability was severe with frequent attacks 
of asthma (one or more weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor precluded.

The RO has reviewed the veteran's claim under both the old 
and amended rating criteria applicable to diseases of the 
trachea and bronchi. Accordingly, the Board will also 
consider this case under both.

Upon a close review of the claims folder, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for asthma. Using first 
the old regulations, the evidence shows that the veteran has 
seen for one asthma attack in 1997 and one attack in 1998.  
He has not had any attacks since 1998 and he has not required 
emergency care.  Although the examiner in 1999 noted a mild 
increase in expiratory phase, there was no evidence of 
dyspnea at rest or mild activity, or marked dyspnea on 
exertion between attacks with only temporary relief by 
medication.  That examination report showed no shortness of 
breath.  The Board recognizes that the veteran has limited 
exercise tolerance and that repeated strenuous activity 
exacerbates the asthma.  However, the veteran is capable of 
performing his duties as a sheriff and he completed a course 
in cabinet making with the assistance of medication for 
asthma.  Moreover, there is no indication that he has 
required hospitalization or emergency treatment in the past 
several years. Overall, the severity of his asthma is 
consistent with no more than moderate rather than severe 
bronchial asthma, as it is not shown that he experiences 
frequent severe attacks. Thus, a rating in excess of the 
currently assigned 30 percent under the old Diagnostic Code 
6602 (1996) is not warranted.

Using the amended regulations, the Board also finds that an 
evaluation in excess of 30 percent for bronchial asthma is 
not warranted, as the veteran does not exhibit symptoms 
required for the next greater evaluation. 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).  In September 1996, the 
veteran's FEV1 was 96 percent of predicted and the FEV-1FVC 
was 78 percent with daily use of inhalational bronchodilator 
therapy.  As indicated on VA medical examination in January 
1997, his FEV-1 is 103 percent of predicted value, and the 
FEV-1/FVC actual value is 85.  Accordingly, these values 
clearly do not meet the rating criteria warranting a 60 
percent rating under Diagnostic Code 6602.  Although the 
veteran is shown, over the years, to have required 
intermittent medical treatment and evaluations associated 
with his asthma, there is no evidence that he now requires at 
least monthly visits to a physician for required care of 
exacerbations. Although he requires daily use of an inhaler, 
his asthma is controlled well with such medication. In 
addition, the medical evidence of record does not show that 
he required intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  Accordingly, 
the severity of veteran's service- connected bronchial 
asthma, overall, is consistent with the 30 percent rating 
criteria under Diagnostic Code 6602.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although the veteran testified that 
while employed he was absent from work on occasion because of 
his asthma, the veteran has not asserted or offered any 
objective evidence that the disability has interfered with 
his employment status to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for the 
disability.  Hence, the record does not present an 
exceptional case where his currently assigned 30 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An increased rating for asthma is denied.  



		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 

